1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   Cedar Lane Technologies Inc.,      Case No. 2:19-cv-8629-JAK-AFM
12                  Plaintiff,          ORDER RE STIPULATED
                                        DISMISSAL WITH PREJUDICE
13         v.                           (DKT. 21)
14   EZViz Inc.,
                                        JS-6
15                  Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
1          Pursuant to Fed. R. Civ. P. 41(a), recognizing the Stipulation of Dismissal
2    with Prejudice filed by Plaintiff Cedar Lane Technologies Inc. and Defendant
3    EZViz Inc. (the “Stipulation”), the Court finds good cause to GRANT the
4    Stipulation as follows:
5          1. that the claims asserted herein by Plaintiff Cedar Lane Technologies Inc.
6             against Defendant EZViz Inc. be, and hereby are, dismissed with
7             prejudice;
8          2. that the counterclaims and defenses asserted herein by Defendant EZViz
9             Inc. against Plaintiff Cedar Lane Technologies Inc. be, and hereby are,
10            dismissed with prejudice; and
11         3. that the parties shall bear their own attorneys’ fees, expenses, and costs.
12   IT IS SO ORDERED.
13   Dated: January 31, 2020         __________________________________
14                                   JOHN A. KRONSTADT
                                     UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
